 



Exhibit 10.1
Quanta Services, Inc.
Term Sheet
Annual Incentive Plan 2007 – Operating Units

          Participants   Employees will be selected to participate in the Annual
Incentive plan annually at the discretion of the CEO with the approval of the
Compensation Committee.
 
       
Target Incentive
  §   Target incentive ranges have been or will be developed for each
participant in the Plan.
 
  §   Management will make recommendations to the Compensation Committee
regarding the target incentive for each participant based on a competitive
range.
 
       
Performance Measures
  §   The Annual Incentive for each Operating Unit will be based on an operating
income target to be approved by the Compensation Committee annually.
 
  §   For purposes of the plan, operating income will be defined as operating
income before goodwill, plus/minus insurance true-up, plus/minus intercompany
interest income or expense, less external interest expense, and excluding gains
or losses on sales of property and equipment.
 
  §   There will be no discretionary portion for the annual incentive.
 
       
Incentive Determination
       

          Percentage of Target /   Incentive as a % of   Objective Obtained  
Target Incentive   Less than 75%   0%   75%   25%   80%   40%   85%   55%   90%
  70%   95%   85%   100%   100%   150%   150%   200% or greater   200%

         
 
  §   Subject to the limitations described below, the amount of incentive will
be determined based on the table above.
 
  §   The salary to be used in the incentive calculation will be the base salary
in effect on the December 31 immediately preceding the date of the calculation.
 
  §   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.

 



--------------------------------------------------------------------------------



 



              Limitations   §   The bonus calculation is subject to the
following limitations; sequenced as follows:
 
                    Step 1:
 
                    Is target bonus pool > 10% of the operating income before
goodwill and after insurance true-up (before consideration of intercompany
interest income or expense, interest expense, and gains or losses on the sale of
property and equipment)?
 
                         If Yes, Go to Step 2.
 
                          If No, use the Incentive Determination chart above.
Any bonus earned (for the aggregate pool) is limited to 10% of operating income
(as defined). Further, any individual bonuses are capped at 200% of the target
bonus.
 
                    Step 2:
 
                    Has the Operating Income Goal been met or exceeded? If Yes,
go to b., If No, go to a.
 
           
 
      a.   Use the Incentive Determination chart above with the following
limitations: Bonuses earned under this section ( for the pool) are limited to
10% of actual operating income (as defined).
 
      b.   Use the Incentive Determination chart above
with the following limitations:
 
           
 
          Up to 10% of the operating income goal (as defined) can be earned by
the pool participants. For every dollar of operating income (as defined) in
excess of the operating income goal, $.25 will be contributed to the bonus pool.
Add this amount to the results of the Incentive Determination chart. The total
contribution under this paragraph b. is limited to 100% of the target bonus for
each of the pool participants.
 
                §   Any calculated incentive will be subject to (i) assessment
of overall company performance to ensure that payout of calculated incentives
will not jeopardize the financial stability of the company and (ii) approval by
the Compensation Committee.
 
           

2



--------------------------------------------------------------------------------



 



                  §   A participant must be employed by the company on the date
the bonus is paid. Any participant not employed by the company on the payment
date forfeits any and all rights to such bonus. It is the company’s intention to
pay bonuses earned under the plan in March following the end of the calculation
period.
 
                §   A new participant added to this Plan during the Plan year
will be pro-rated from their date of hire. In any event, a new participant must
be employed by October 1 to be eligible for incentives in the current plan year.
 
            Incentive Payout   Any incentive earned under the Annual Incentive
Plan is intended to be paid in cash.

3



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Supplemental Incentive Plan
2007 – Operating Units

         
Participants
  §   Employees will be selected to participate in the Supplemental Incentive
Plan annually at the discretion of the CEO with the approval of the Compensation
Committee.
 
  §   For purposes of the supplemental incentive, Field Unit participants will
be classified into two categories: Stock Eligible or Cash-only Eligible
participants, at the discretion of the CEO with the approval of the Compensation
Committee.
 
       
Target Incentive
      Each participant will be assigned a target supplemental incentive
expressed as a dollar value annually.
 
        Performance Measures and Incentive Determination   Performance Award:
 
       
 
  §   Fifty percent of a participant’s supplemental incentive value will be
based on Modified Return on Asset (MROA) performance versus target.
 
       
 
  §   MROA will be calculated by dividing net operating income by total assets.
Operating Income is defined as operating income before goodwill, after insurance
true-up (before consideration of intercompany interest income or expense,
interest expense, and gains or losses on the sale of property and equipment)..
Total assets will be based on the quarterly average for the fiscal year
excluding inter-company accounts and cash on hand.
 
       
 
  §   The Performance Award will be determined according to the table below:

          Percentage of Target /   Incentive as a % of   Objective Obtained  
Target Incentive   Less than 75%   0%   75%   25%   80%   40%   85%   55%   90%
  70%   95%   85%   100%   100%   150%   150%   200% or greater   200%

4



--------------------------------------------------------------------------------



 



                  When performance falls between the designated points in the
table, the incentive will be determined by interpolation.
 
                Discretionary Award
 
                For 2007, the remaining fifty percent of the supplemental
incentive will, in lieu of a discretionary component, be based on the following
two safety measurements, each of which will be equally weighted:
 
                § Total Incident Injury Rate:
 
           
 
      Ø   Each Operating Unit has a “Total Incident Injury Rate” (“TIIR”)
calculated for 2006. Subject to each participant’s ethical behavior and
compliance with the Code of Ethics and Business Conduct, one-half of the
discretionary award will be based on improvements in TIIR performance. The
baseline for measuring 2007 performance is the respective actual TIIR for 2006
expressed as a percentage of payroll. The following Bonus Eligibility Scale will
be used to measure the amount of bonus earned as a result of improvement in the
TIIR rate from 2006 to 2007:

          If TIIR rate is   Bonus earned   Reduced by:   will be:   Less than
10%   0%   10%   30%   15%   50%   20%   75%   25%   100%   Greater than 50%  
125%

             
 
      Ø   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.
 
           
 
      Ø   Regardless of the percentage decrease, if an operating unit has a TIIR
below 2.0 at the end of 2007 then 100% of the target bonus is earned.

5



--------------------------------------------------------------------------------



 



             
 
  §   Safety Severity Rating:
 
           
 
      Ø   Each Operating Unit’s performance will also be measured based on
Severity of claims. Subject to each participant’s ethical behavior and
compliance with the Code of Business Conduct, one-half of the discretionary
award will be based on the Operating Unit’s Safety Severity Rate. The baseline
for measuring 2007 performance is the respective actual Total Incurred Loss
Amount for 2006 expressed as a percentage of payroll. The following Bonus
Eligibility Scale will be used to measure the amount of bonus earned as a result
of improvement in the Total Incurred Rate from 2006 to 2007:

          If Total Incurred       Loss Rate is   Bonus earned   Reduced by:  
will be:   Less than 10%   0%   10%   30%   15%   50%   20%   75%   25%   100%  
Greater than 50%   125%

             
 
      Ø   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.
 
           
 
      Ø   Regardless of the percentage decrease, if an operating unit has a
Total Incurred amount below $5,000 at the end of 2007 then 100% of the target
bonus is earned.
 
            Limitations   §   Any calculated incentive will be subject to
(i) assessment of overall company performance to ensure that payout of
calculated incentives will not jeopardize the financial stability of the company
and (ii) approval by the Compensation Committee.     §   In any year, stock
awarded under this and all other plans shall not exceed 1% of the outstanding
stock. The Compensation Committee and the Board of Directors will review this
limitation annually.

6



--------------------------------------------------------------------------------



 



         
 
  §   A participant must be employed by the company on the date the bonus is
paid. Any participant not employed by the company on the payment date forfeits
any and all rights to such bonus. It is the company’s intention to pay bonuses
earned under the plan in March following the end of the calculation period.
 
  §   A new participant added to this Plan during the Plan year will be
pro-rated from their date of hire. In any event, a new participant must be
employed by October 1 to be eligible for incentives in the current plan year    
     
Incentive Payout
  §   Stock Eligible participants, at the election of the CEO with approval by
the Compensation Committee, may receive any incentive earned under the
Supplemental plan in cash, restricted stock or a combination thereof. Subject to
the above limitations, the portion of the incentive awarded in restricted stock
will be multiplied by 1.10 and then that amount will be divided by the current
stock price to determine the number of shares Any shares awarded will vest
ratably over a three-year period following the date of grant. A participant
receiving restricted stock must be employed by the company at each vesting date.
If a participant leaves the employment of the company, all unvested restricted
stock awards are forfeited.
 
  §   Cash-only Eligible participants will receive any incentive earned for the
year in cash.

7



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Annual Incentive Plan 2007 – Corporate

     
Participants
  Employees will be selected to participate in the Annual Incentive Plan at the
discretion of the CEO with the approval of the Compensation Committee.
 
   
Target Incentive
 
§     Target incentive ranges have been or will be developed for each
participant in the Plan.
 
   
 
 
§     Management will make recommendations to the Compensation Committee
regarding the target incentive for each participant based on a competitive
range.
 
   
Performance Measures
 
§     The annual incentive will be based on an operating income target to be
determined annually by the Compensation Committee. This target will be adjusted,
as appropriate, at the discretion of the Compensation Committee to take into
account any business acquisitions or divestitures during the Plan year.
 
   
 
 
§     For purposes of the plan, operating income will be operating income less
interest expense, net of interest income.
 
   
 
 
§     There will be no discretionary portion for the annual incentive.
 
   
Incentive Determination
   

          Percentage of Target /   Incentive as a % of   Objective Obtained  
Target Incentive   Less than 75%   0%   75%   25%   80%   40%   85%   55%   90%
  70%   95%   85%   100%   100%   150%   150%   200% or greater   200%

     
 
 
§     The amount of incentive earned will be based on the table above.
 
   
 
 
§     The salary to be used in the calculation will be the base salary in effect
on the December 31 immediately preceding the date of the calculation.
 
   
 
 
§     When performance falls between the designated points in the table, the
incentive will be determined by interpolation.

8



--------------------------------------------------------------------------------



 



     
Limitations
 
§     Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.
 
   
 
 
§      A participant must be employed by the company on the date the bonus is
paid. Any participant not employed by the company on the payment date forfeits
any and all rights to such bonus. It is the company’s intention to pay bonuses
earned under the plan in March following the end of the calculation period.
 
   
 
 
§      A new participant added to this Plan during the Plan year will be
pro-rated from their date of hire. In any event, a new participant must be
employed by October 1 to be eligible for incentives in the current plan year.
 
   
Incentive Payout
  Any incentive earned under the Annual Incentive Plan is intended to be paid in
cash.

9



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Supplemental Incentive Plan 2007 – Corporate

     
 
 
§     Employees will be selected to participate in the Supplemental Incentive
Plan annually at the discretion of the CEO with the approval of the Compensation
Committee.
 
   
Participants
 
§     For purposes of the supplemental incentive, Corporate participants will be
classified annually into two categories: Stock Eligible or Cash-only Eligible
participants, at the discretion of the CEO with the approval of the Compensation
Committee.
 
   
Performance Measures
  Performance Award
 
   
 
  Fifty percent of a participant’s supplemental incentive value will be based on
return on equity after eliminating the effects of goodwill (ROE) versus the
target for the year. This target will be determined annually by the Compensation
Committee. The target will be adjusted as appropriate, at the discretion of the
Compensation Committee, to take into account any business acquisitions or
dispositions during the Plan year.
 
   
 
  Discretionary Award
 
   
 
  The remaining fifty percent of a participant’s supplemental incentive value
will be determined on a discretionary basis. The Discretionary Award will be
based on obtaining pre-established objectives established for each participant
for the year and on exhibiting ethical behavior and compliance with the Code of
Ethics and Business Conduct.
 
   
Incentive Determination
   

          Percentage of Target /   Incentive as a % of   Objective Obtained  
Target Incentive   Less than 75%   0%   75%   25%   80%   40%   85%   55%   90%
  70%   95%   85%   100%   100%   150%   150%   200% or greater   200%

     
 
 
§     The Performance Award will be determined according to the table above.
 
   
 
 
§     When performance falls between the designated points in the table, the
incentive will be determined by interpolation.

10



--------------------------------------------------------------------------------



 



     
Limitations
 
§     Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.
 
   
 
 
§     In any year, stock awarded under this and all other plans shall not exceed
1% of the outstanding stock. The Compensation Committee and the Board of
Directors will review this limitation annually.
 
   
 
 
§     A participant must be employed by the company on the date the bonus is
paid. Any participant not employed by the company on the payment date forfeits
any and all rights to such bonus. It is the company’s intention to pay bonuses
earned under the plan in March following the end of the calculation period.
 
   
 
 
§     A new participant added to this Plan during the Plan year will be
pro-rated from their date of hire. In any event, a new participant must be
employed by October 1 to be eligible for incentives in the current plan year
 
   
Incentive Payout
 
§     Stock Eligible participants, at the election of the CEO with approval by
the Compensation Committee, may receive any incentive earned under the
Supplemental plan in cash, restricted stock or a combination thereof. Subject to
the above limitations, the portion of the incentive awarded in restricted stock
will be multiplied by 1.10 and then that amount will be divided by the current
stock price to determine the number of shares. Any shares awarded will vest
ratably over a three-year period following the date of grant. A participant
receiving restricted stock must be employed by the company at each vesting date.
If a participant leaves the employment of the company, all unvested restricted
stock awards are forfeited.
 
   
 
 
§     Cash-only Eligible participants will receive any incentive earned for the
year in cash.

11



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Discretionary Incentive Plan 2007 – All

     
Discretionary Payout
  Annually, the Compensation Committee shall establish a discretionary incentive
pool that will be available to reward exceptional performance. This pool will be
awarded at the discretion of the CEO, with the Compensation Committee’s
approval, in cash, restricted stock, or a combination thereof. A participant
must be employed by the company on the date the bonus is paid. Any participant
not employed by the company on the payment date forfeits any and all rights to
such bonus. It is the company’s intention to pay bonuses earned under the plan
in March following the end of the calculation period.

12